OPINION OF THE COURT

Per Curiam.

Respondent Ralph Hochstein was admitted to practice in the Second Department on December 17,1969. Respondent acknowledges that he is the subject of an investigation by the petitioner Departmental Disciplinary Committee, and admits that he converted to his own use the sum of $26,470.96 held by him in escrow on behalf of his client.
In his affidavit, respondent Hochstein tenders his resignation pursuant to 22 NYCRR 603.11. He states that his resignation is made voluntarily and that he is fully aware of the implications and consequences of his resignation. He admits that if a disciplinary proceeding were commenced against him based upon the charge of misconduct which has been filed and which is the subject of the investigation, he could not successfully defend himself on the merits.
Under the circumstances, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that his name be stricken from the roll of attorneys and counselors at law.
*406Kupferman, J. P., Sandler, Ross, Silverman and Alexander, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York, effective June 28, 1984.